DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1 and 9 are allowed because applicant has included the limitations of objected dependent claims 2/10 in the independent claims.  Wang as modified by Kwon fails to expressly teach the limitation of original claim 2/10, wherein the at least one processor is further configured to: periodically receive new three-dimensional world model data from the suite of three-dimensional sensors; and update an occupied probability of one or more nodes in the octree with the new three-dimensional world model data.
Lee teaches, receive new three-dimensional world model data from the suite of three-dimensional sensors; (“n some embodiments, the computing device updates the 3D models of the physical object as each scan is received from the 3D sensor.”) 
Rondao Alface (US Patent publication: 20170032569) teaches, update an occupied probability of one or more nodes in the octree ([0042]....This is done by creating occupancy grids or occupancy octrees, which assign to volume space elements (voxels, grid elements or leaves of octrees) flags such as "occupied", "empty" and "unknown", or probabilities of occupancy, based on available observations [1,3, 4, 5, 6, 7, 8], or similarly by so-called "bundle-adjustment" techniques.”) However the teaching of Rondao Alface is used for different purpose and not applicable in the combination. Therefore the combination of prior arts fails to expressly teach the limitation as whole.

Dependent claims 3-8 and 11-15 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616